EXHIBIT 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) dated October 22, 1993 between
WSI Industries, Inc. (formerly Washington Scientific Industries, Inc.) (“WSI”)
and Michael J. Pudil (“Pudil”), as amended January 9, 1997, shall be further
amended as of December 29, 2008 as set forth below. All other provisions of the
Agreement shall remain unchanged.

1.   It is the intention of the parties that this Agreement shall be exempt from
the requirements of Code §409A as a separation pay plan. Consistent with that
intent, the third sentence of paragraph 8 is amended in its entirely to read as
follows:       Pudil may also terminate his employment with WSI at any time for
Good Reason, effective immediately upon written notice to the Board, provided,
however, that prior to such notice, Pudil had provided written notice to the
Board of Directors of WSI within 90 days of the occurrence of an event
constituting Good Reason, and WSI had failed to cure any breach (if capable of
cure) within a reasonable period of time, not to exceed 10 days from the date of
the initial notice.   2.   For all purposes of this Agreement, the phrase
“terminate employment” or “termination of employment” shall be interpreted to
mean a “separation from service” as defined in Treas. Reg. §1.404-1(h).   3.  
The references in paragraph 9 of the Agreement to the “Change in Control
Agreement” shall mean the Employment Change in Control Agreement dated as of
January 11, 2001, as amended from time to time.

     IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Employment Agreement as of the day and year first set forth above.

                  WSI INDUSTRIES, INC.        
 
               
By
  /s/ Paul D. Sheely       /s/ Michael J. Pudil    
 
               
 
  Chief Financial Officer       Michael J. Pudil    

 